

	

		II

		108th CONGRESS

		2d Session

		S. 2881

		IN THE SENATE OF THE UNITED STATES

		

			October 1, 2004

			Mr. Voinovich (for

			 himself and Mr. DeWine) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To clarify that State tax incentives for investment in

		  new machinery and equipment are a reasonable regulation of commerce and not an

		  undue burden on interstate commerce, and for other purposes.

	

	

		1.State tax incentives for

			 investment in new machinery and equipment

			(a)In

			 generalA State may provide to any entity—

				(1) a credit

			 against any tax or fee owed to the State under a State law; or

				(2) any other

			 tax incentive,

				determined

			 by the State to be appropriate, in an amount calculated under a formula

			 determined by the State, for investment in new machinery or equipment located

			 in the State by the entity that receives such credit or such incentive.(b)Effect on

			 interstate commerceAny action taken by a State in accordance

			 with this section with respect to a tax or fee payable, or incentive

			 applicable, for any period beginning after the date of the enactment of this

			 Act shall—

				(1) be

			 considered to be a reasonable regulation of commerce; and

				(2) not be

			 considered to impose an undue burden on interstate commerce or to otherwise

			 impair, restrain, or discriminate against interstate commerce.

				

